
	
		III
		112th CONGRESS
		1st Session
		S. RES. 54
		IN THE SENATE OF THE UNITED STATES
		
			February 15, 2011
			Mrs. Feinstein, from the
			 Select Committee on
			 Intelligence, reported the following original resolution;
			 which was referred to the Committee on
			 Rules and Administration
		
		RESOLUTION
		Authorizing expenditures by the Select
		  Committee on Intelligence.
	
	
		That, in carrying out its powers, duties,
			 and functions under Senate Resolution 400, agreed to May 19, 1976 (94th
			 Congress), as amended by Senate Resolution 445, agreed to October 9, 2004
			 (108th Congress), in accordance with its jurisdiction under section 3 and
			 section 17 of such Senate Resolution 400, including holding hearings, reporting
			 such hearings, and making investigations as authorized by section 5 of such
			 Senate Resolution 400, the Select Committee on Intelligence is authorized from
			 March 1, 2011, through September 30, 2011; October 1, 2011, through September
			 30, 2012; and October 1, 2012, through February 28, 2013, in its discretion (1)
			 to make expenditures from the contingent fund of the Senate, (2) to employ
			 personnel, and (3) with the prior consent of the Government department or
			 agency concerned and the Committee on Rules and Administration, to use on a
			 reimbursable or non-reimbursable basis the services of personnel of any such
			 department or agency.
		2.(a)The expenses of the
			 committee for the period March 1, 2011, through September 30, 2011, under this
			 resolution shall not exceed $4,249,113, of which amount (1) not to exceed
			 $37,917 may be expended for the procurement of the services of individual
			 consultants, or organizations thereof (as authorized by section 202(i) of the
			 Legislative Reorganization Act of 1946, as amended), and (2) not to exceed
			 $1,167 may be expended for the training of the professional staff of such
			 committee (under procedures specified by section 202(j) of the Legislative
			 Reorganization Act of 1946).
			(b)For the period October 1, 2011, through
			 September 30, 2012, expenses for the committee under this resolution shall not
			 exceed $7,284,194, of which amount (1) not to exceed $65,000 may be expended
			 for the procurement of the services of individual consultants, or organizations
			 thereof (as authorized by section 202(i) of the Legislative Reorganization Act
			 of 1946, as amended), and (2) not to exceed $4,000 may be expended for the
			 training of the professional staff of such committee (under procedures
			 specified by section 202(j) of the Legislative Reorganization Act of
			 1946).
			(c)For the period October 1, 2012, through
			 February 28, 2013, expenses of the committee under this resolution shall not
			 exceed $3,035,081, of which amount (1) not to exceed $27,083 may be expended
			 for the procurement of the services of individual consultants, or organizations
			 thereof (as authorized by section 202(i) of the Legislative Reorganization Act
			 of 1946, as amended), and (2) not to exceed $4,000 may be expended for the
			 training of the professional staff of such committee (under procedures
			 specified by section 202(j) of the Legislative Reorganization Act of
			 1946).
			3.The committee shall report its findings,
			 together with such recommendations for legislation as it deems advisable, to
			 the Senate at the earliest practicable date, but not later than February 28,
			 2013.
		4.Expenses of the committee under this
			 resolution shall be paid from the contingent fund of the Senate upon vouchers
			 approved by the chairman of the committee, except that vouchers shall not be
			 required (1) for the disbursement of salaries of employees paid at an annual
			 rate, or (2) for the payment of telecommunications provided by the Office of
			 the Sergeant at Arms and Doorkeeper, United States Senate, or (3) for the
			 payment of stationery supplies purchased through the Keeper of the Stationery,
			 United States Senate, or (4) for payments to the Postmaster, United States
			 Senate, or (5) for the payment of metered charges on copying equipment provided
			 by the Office of the Sergeant at Arms and Doorkeeper, United States Senate, or
			 (6) for the payment of Senate Recording and Photographic Services, or (7) for
			 payment of franked and mass mail costs by the Sergeant at Arms and Doorkeeper,
			 United States Senate.
		5.There are authorized such sums as may be
			 necessary for agency contributions related to the compensation of employees of
			 the committee from March 1, 2011, through September 30, 2011; October 1, 2011,
			 through September 30, 2012; and October 1, 2012, through February 28, 2013, to
			 be paid from the Appropriations account for Expenses of Inquiries and
			 Investigations.
		
